Citation Nr: 0510840	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  04-04 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for type-II diabetes 
mellitus, including as secondary to service-connected 
hypertension.  

2.  Entitlement to service connection for hyperlipidemia.  

3.  Entitlement to a compensable evaluation for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from September to December 
1984 and from July 1985 to September 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that determination, the RO granted 
service connection for hypertension at a noncompensable level 
and denied service connection for type-II diabetes mellitus 
and hyperlipidemia.  The appellant disagreed and this appeal 
ensued.  

In this decision, the Board denies the claims of service 
connection for type-II diabetes mellitus and hyperlipidemia.  
The claim for a compensable evaluation for hypertension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  

A hearing before a Board member was scheduled at the RO was 
scheduled for July 2004, but the veteran canceled, indicating 
she did not want a hearing.  Her request for a hearing is 
deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2004).


FINDINGS OF FACT

1.  The appellant has type-II diabetes mellitus, shown not 
earlier than January 2001, is not related to service and is 
not proximately due to or the result of service-connected 
hypertension.  

2.  Hyperlipidemia is a laboratory finding, not a disease or 
disability under VA law and regulations.




CONCLUSIONS OF LAW

1.  Type-II diabetes mellitus was not incurred in or 
aggravated by active service, may not be so presumed, and is 
not proximately due or the result of service-connected 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2004).  

2.  Hyperlipidemia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

The appellant contends she has type-II diabetes mellitus and 
hyperlipidemia that are related to her active service.  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A.  Diabetes

The record includes evidence showing diagnoses of type-II 
diabetes mellitus, as demonstrated by private medical records 
from February 2001 to December 2002.  The medical records 
regarding the appellant's service, ending with a September 
1988 separation examination, were silent as to any such 
diagnosis or finding of diabetes.  Urine was negative for 
sugar on examinations in August 1986 and at separation.  
There is no medical opinion establishing a direct etiologic 
connection between the diabetes first noted in February 2001 
and the appellant's service.  The sole document discussing 
any history of the diabetes is a November 2002 private 
medical record that indicated the diabetes had a 22-month 
history, which would place the onset of the disease in about 
January 2001, more than 12 years after the appellant 
separated from service.  Because it was not manifested within 
one year after service, the chronic disease presumption of 
38 C.F.R. § 3.309 is not available.

The appellant maintains there is an etiologic relationship to 
the service-connected hypertension.  Service connection on a 
secondary basis is warranted when it is demonstrated that a 
disorder is proximately due to or the result of a disorder of 
service origin.  38 C.F.R. § 3.310 (2002).  Additionally, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the claimant shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The 
medical evidence that specifically refers to the appellant's 
treatment does not contain any indication of a causal 
relationship between diabetes and hypertension.  

In support of her assertions, the appellant submitted a 
series of documents representing pages from the Internet 
websites "WebMD Health", "Annals of Internal Medicine", 
and "MedicineNet", printed on April 4 and 5, 2003.  These 
web pages discuss various aspects of hypertension and 
diabetes.  While these documents discuss the co-incidence of 
diabetes and hypertension, they did not refer to the 
appellant's particular circumstances and did not indicate 
there was a causal relationship between initial diagnoses of 
hypertension and later development of type-II diabetes 
mellitus.  Therefore, these documents, while informative as 
to the nature of diabetes and hypertension, cannot serve as 
competent medical evidence of an etiologic nexus between the 
two.  As the information and evidence of record do not 
indicate such an association, a medical opinion is not 
necessary to decide the appeal.  See 38 C.F.R. § 3.159(b)(4).

In light of the evidence and based on this analysis it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for type-II diabetes mellitus.  

B.  Hyperlipidemia

The appellant seeks service connection for hyperlipidemia.  
The service medical records do not show elevated cholesterol.  
The post-service medical records prepared at a service 
medical facility from 1989 to 1995 indicated increased 
cholesterol.  Private medical records in May 2001 noted 
hyperlipidemia and other records in 2001 and 2002 discussed 
hypercholesterolemia.  

Hyperlipidemia is "a general term for elevated 
concentrations of any or all of the lipids in the plasma, 
including hypertriglyceridemia, hypercholesterolemia, etc."  
Dorland's Illustrated Medical Dictionary 852 (29th ed. 2000); 
see Stedman's Medical Dictionary 825, 985 (26th ed. 1995) 
(defining hyperlipidemia as the presence of an abnormally 
large amount of lipids in the circulating blood).  In other 
words, hyperlipidemia is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen, 7 Vet. App. at 
448.  There is no evidence of record to suggest that the 
appellant's hyperlipidemia causes any impairment of earning 
capacity.  While hyperlipidemia may later cause disability, 
service connection may not be granted for a laboratory 
finding.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citation 
omitted); see also 38 U.S.C.A. § 1110 (West 2002).  

Accordingly, because the appellant does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence is 
against service connection for hyperlipidemia.  

II.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)),; see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision 
concerning these claims was made after November 9, 2000, the 
date the VCAA was enacted.  

This claim arose from the appellant's December 2002 
application.  The RO informed the appellant of action VA was 
taking to assist her by letter in January 2003.  After 
notifying her of the initial denial of the claims in a March 
2003 letter, the appellant disagreed and the RO issued an 
August 2003 letter discussing the appellate process.  The RO 
then sent her a statement of the case in January 2004 that 
listed the evidence considered, the legal criteria for 
evaluating the claim, and the analysis of the facts as 
applied to those criteria, thereby again informing her of the 
information and evidence necessary to substantiate the 
claims.  In letters dated in February, March, and June 2004, 
the RO informed the appellant of her hearing options and 
scheduled hearings.  The appellant responded she did not want 
to attend a hearing in this case.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified her of 
the need for information or evidence concerning the claims.  
In response, she identified the sources of her treatment for 
a and records from these sources are associated with the 
claims file.  The appellant has been informed of the 
information and evidence not of record that is necessary to 
substantiate the claims, of the information and evidence she 
was expected to provide, of the information and evidence that 
VA would seek to obtain, and of the need to provide any 
information and evidence in her possession pertinent to the 
claims.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claims, 
or of VA' s or the appellant's responsibilities with respect 
to the evidence, is required.  See Quartuccio, 16 Vet. App. 
at 187.  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  She has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  The 
evidence of record includes the service medical records, 
private treatment records identified by the appellant, and 
documents received on multiple occasions from the appellant 
and her representative.  The record does not include report 
of a VA examination for these claims, for the such an 
examination would not have overcome the preponderance of the 
evidence against a link between diabetes and hypertension.  
Nor would such an examination have overcome the legal 
impediment that hyperlipidemia is a laboratory finding for 
which service connection cannot be established.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  It appears that all evidence 
identified by the appellant relative to the claims have been 
obtained and associated with the claims folder.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  


ORDER

Service connection for type-II diabetes mellitus, including 
as secondary to service-connected hypertension, is denied.  

Service connection for hyperlipidemia is denied.  


REMAND

The appellant seeks a compensable evaluation for 
hypertension.  The record includes a series of private 
medical records that indicate blood pressure measurements and 
assessments regarding the severity of the hypertension, most 
dating back three years or more.  The record does not, 
though, include a VA examination of the appellant for 
purposes of determining the current severity of the 
disability in light of the applicable rating criteria.  As 
such an examination is necessary to substantiate the 
appellant's claim for increase, this claim is herein 
remanded.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate her claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Schedule the appellant for a VA 
examination to determine the nature and 
severity of her service-connected 
hypertension.  Send the claims folder to 
the physician for review; the report 
written by the physician should 
specifically state that such a review was 
conducted.  Ask the physician - based on 
review of the evidence of record and her 
or his professional expertise - to assess 
the severity of the hypertension.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and all medical reports should be 
incorporated into the examination and 
associated with the claims file.  

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


